Citation Nr: 1219252	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO. 08-29 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for rhabdomyolysis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel







INTRODUCTION

The Veteran had active service from April 2006 until March 2007. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for rhabdomyolysis. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for rhabdomyolysis. 

The Veteran requested a BVA Hearing at a local VA office before a member of the Board, in his September 2008 VA Form 9. He confirmed that he wanted a Travel Board hearing by way of a document received at VA in March 2009.  An October 2009 letter was sent by the RO to the Veteran notifying him that a hearing was scheduled for December 2009. The Veteran failed to appear for this hearing.

Normally, a new hearing would not be offered without a showing of good cause as to why the Veteran failed to report for a scheduled hearing.  Here, however, the Board finds that VA appears to have mailed the October 2009 letter notifying the Veteran of his December 2009 hearing to a prior address in Myrtle Beach, South Carolina that the Veteran no longer uses.

Review of the claims file reveals that while the Myrtle Beach address was the address the Veteran used when he filed his claim, and it appears as the Veteran's mailing address in documents on the left flap of the brief, this address has not been used in correspondence from the Veteran since October 2007.  Records as early as November 2007 (the report of a VA examination) identify the Veteran's address as:  1007 Lakeford Lane, York, SC, 29745.  York, SC is hundreds of miles from Myrtle Beach.

The Veteran has used the York address in all correspondence since January 2008.  These include his notice of disagreement and his VA Form 9.  Indeed, the RO previously took notice of the change in address and mailed the August 2008 statement of the case as well as other correspondence to the Veteran at his York, South Carolina address. 

The October 2009 letter notifying the Veteran of his December 2009 hearing, however, was sent to the old address.  The Veteran did not respond to the October 2009 letter, he did not appear for the December 2009 hearing, and he has not has not submitted any correspondence to VA since his request for a hearing, which is date-stamped as received in March 2009.  

It is more than likely that the Veteran never received notification of his scheduled hearing because VA sent such notice to his old Myrtle Beach address.  

The Veteran has not withdrawn his request for a Travel Board hearing. Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to a veteran who requests a hearing and is willing to appear in person. Since the failure to afford the Veteran a hearing would constitute a denial of due process that could result in any BVA decision being vacated, this matter must be addressed prior to any appellate review. See 38 C.F.R. § 20.904.  He should be once again be afforded the opportunity to attend hearing.


Accordingly, the case is REMANDED for the following action:

1.  The RO should confirm the Veteran's current address.  

2.  The RO should schedule the Veteran to appear at the requested hearing at the local VA office, as soon as it may be feasible. Notice should be sent to the appellant at his proper current address, with a copy of the notice associated with the claims file. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


